            Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 1 of 7



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WILLIAMS GROCERY, INC.,     )
dba WMS EXPRESS #3,         )
                            )
                 Plaintiff, )
                            )
vs.                         )                     Case No.     CIV-19-1141-SLP
                            )
UNITED STATES,              )
ex rel. SONNY PERDUE,       )
SECRETARY OF AGRICULTURE, )
                            )
                 Defendant. )

                                       COMPLAINT

       COMES NOW the Plaintiff, Williams Grocery, Inc., dba WMS Express #3 (“WMS

Express #3” or “Plaintiff”) to seek judicial review of a final agency determination of the

Defendant United States ex rel. Sonny Perdue, Secretary of Agriculture (“USDA” or

“Defendant”). In support of, Plaintiff states as follows:

                       PARTIES, JURISDICTION, AND VENUE

       1.      Williams Grocery, Inc. is a for-profit corporation incorporated in the State of

Oklahoma and with its principal place of business in the Western District of Oklahoma.

       2.      WMS Express #3 is a “retail food store,” as defined in 7 CFR § 271.2, located

and doing business at 134 S.E. Lee Blvd. in Lawton, Oklahoma, located in the Western

District of Oklahoma.

       3.      The United States is a defendant pursuant to the provisions of the

Supplemental Nutrition Assistance Program, specifically 7 U.S.C. § 2023(a). Sonny

Perdue is named in his capacity as the Secretary of Agriculture, and is the person ultimately


                                              1
           Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 2 of 7



responsible for the decisions of the United States Department of Agriculture, Food and

Nutrition Service.

      4.      Plaintiff received a USDA final agency decision dated November 6, 2019

(the “Decision”). The Decision found that Plaintiff’s Supplemental Nutrition Assistance

Program (“SNAP”) authorization should be withdrawn and Plaintiff shall be ineligible to

reapply for participation as a retailer in SNAP for a minimum period of six months from

the date of withdrawal. (Ex. 1, Final Agency Decision, at 8). A copy of the Final Agency

Decision is attached as Exhibit 1 and incorporated by reference.

      5.      This Court has jurisdiction over this action for judicial review pursuant to 7

U.S.C. § 2023(a)(13) and 7 CFR § 279.7.

      6.      Venue is proper in this Court because the Plaintiff’s retail store is located in

the Western District of Oklahoma.

                              FACTUAL BACKGROUND

      7.      WMS Express #3 has operated since 2008. (Ex. 1 at 6; Ex. 3, Request for

Administrative Review, at 1).

      8.      WMS Express #3 has not experienced any past issues with inventory required

for SNAP eligibility. (Ex. 1 at 6; Ex. 3 at 1).

      9.      On October 1, 2018, a USDA Food and Nutrition Services (“FNS”)

contractor conducted a store inspection of WMS Express #3. (Ex. 1 at 1).

      10.     On December 18, 2018, WMS Express #3 submitted its reauthorization

application for participation as SNAP retailer. (Ex. 1 at 1).




                                              2
         Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 3 of 7



      11.    On June 16, 2019, the USDA FNS Retailer Operations Division sent WMS

Express #3 a letter stating that the Plaintiff was “lacking staple food inventory.” (Ex. 1 at

7).

      12.    WMS Express #3 took immediate corrective action upon learning of the

inventory deficiencies. WMS Express #3 transferred stock from its grocery store in Elgin,

Oklahoma; and instructed store management that the store must maintain appropriate

inventory in the future. (Ex. 1 at 7; Ex. 3).

      13.    In further response to the USDA’s letter of June 16, WMS Express #3

provided inventory purchase receipts to the USDA, on June 20, 2019, showing sufficient

inventory of staple foods for SNAP participation. (Ex. 1 at 7).

      14.    When WMS Express #3 contacted the USDA representative regarding the

notification, WMS Express #3 was instructed to provide documentation as to how the

store was stocked with inventory. WMS Express #3 was not informed that a specific date

or invoice was needed in that documentation.

      15.    By letter dated July 11, 2019, the USDA FNS Retailer Operations Division

informed WMS Express #3 that its authorization to participate as a retailer in SNAP would

be withdrawn due to Plaintiff’s failure to meet eligibility requirements. (Ex. 1 at 1; Ex. 2,

Withdrawal Letter). The letter is attached as Exhibit 2 and incorporated by reference.

      16.    The July 11, 2019, withdrawal letter stated that WMS Express #3 “has not

demonstrated that it meets” criteria for SNAP authorization and that WMS Express #3

“does not qualify for SNAP authorization under [the need for access provision at 7 CFR

278.1(b)(6).” It further stated that the documentation provided by WMS #3 in response to


                                                3
           Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 4 of 7



the June 16, 2019, letter was “dated 6/20/19 after the October 1, 2018 store visit.” (Ex. 2

at 1).

         17.   The USDA stated that WMS Express #3 failed to meet the requirements of

Criterion A of the SNAP regulations at 7 CFR § 278.1(b)(1) “because in at least one of

the four staple food categories [WMS Express #3] did not offer for sale on a continuous

basis a variety of foods in required minimum quantities.” (Ex. 1 at 2).

         18.   The USDA stated that WMS Express #3’s SNAP authorization was to be

withdrawn for a period of six (6) months pursuant to 7 CFR § 278.1(k)(2). (Ex. 1 at 2;

Ex. 2 at 1).

         19.   Pursuant to SNAP regulations and within the prescribed time, on July 18,

2019, WMS Express #3 requested an Administrative Review of the USDA’s decision to

withdraw WMS Express #3’s SNAP authorization. WMS Express #3 included a transfer

list dated September 15, 2018 (Ex. 1 at 2; Ex. 3, Request for Appeal). Confirmation of

receipt of WMS Express #3’s request for administrative review was sent by the USDA

dated August 19, 2019. (Ex. 4).

         20.   The USDA provided its Final Agency Decision on November 6, 2019, which

found that, “on the day of the store visit [...] [WMS Express #3] did not carry sufficient

dairy inventory as required for eligibility under [SNAP regulations].” It further stated that

WMS Express #3 did not qualify for SNAP authorization under the need for access

provision of SNAP regulations. (Ex. 1 at 7).




                                             4
          Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 5 of 7



                                   CLAIM FOR RELIEF

       21.    Plaintiff realleges and incorporates paragraphs 1-20, as if fully stated herein.

       22.    Defendant’s November 6, 2019, determination was arbitrary, capricious, or

not based on substantial evidence.

       23.    WMS Express #3 offers for sale a variety of staple foods in (at least) SNAP-

regulation-required minimum quantities on a continuous basis.

       24.    WMS Express #3 has, on any given day of operation, no fewer than seven

(7) different varieties of food items in each of the four (4) staple food categories (i.e., meat,

poultry, or fish; breach or cereals; vegetables or fruits; and dairy products). This includes

at least one variety of perishable foods in at least three staple food categories.

       25.    WMS Express #3’s loss of SNAP authorization would be a detriment to the

small community served by WMS Express #3, as well as to the store remaining open.

       26.    WMS Express #3 is located in an area with significantly limited access to

food. (Ex. 5, List of SNAP Retailers in Lawton, zip code 73501; Ex. 6, Screenshots of

SNAP retailers near WMS Express #3).

       27.    Should Defendant not be restrained from enforcing the withdrawal of

Plaintiff’s SNAP authorization, Plaintiff will suffer irreparable injury, in that customers

who pay for Plaintiff’s products with SNAP benefits will no longer be able to do so, and

Plaintiff will permanently lose the trade of these individuals, for which Plaintiff has no

adequate remedy at law.

       28.    To the extent WMS Express #3 failed to meet Criterion A of the SNAP

regulations, the extent of WMS Express #3’s stocking deficiency was minimal. WMS


                                               5
          Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 6 of 7



Express #3 has been in operation for over 10 years, and has very rarely, if ever, experienced

any issues with inventory required for SNAP qualification.

       29.    WMS Express #3’s deficiency was noted in the dairy products category.

Dairy products carry an expiration or sell-by date, making it difficult to keep large amounts

of back stock. Specified dairy items were likely sold out at the time of the store visit and

restocked for sale in a timely manner.

       30.    WMS Express #3 furthers the purposes of the SNAP program by providing

nutrition benefits to supplement the food budget of needy families so they can purchase

healthy food and move toward self-sufficiency.

       31.    Plaintiff requests that this Court set aside the Defendant’s Final Agency

Decision of November 6, 2019.

       WHEREFORE, Plaintiff seeks de novo review of the USDA’s Final Agency

Determination and requests that this Court reverse the determination withdrawing WMS

Express #3 from SNAP eligibility for a minimum of six (6) months. Plaintiff further

requests that the Court stay the decision of the USDA, and that Defendant be enjoined from

withdrawing WMS Express #3’s eligibility for SNAP participation during the pendency of

this action, pending a further hearing on the merits, or until further order of the Court; and

grant such further relief as the Court deems just and proper.




                                              6
         Case 5:19-cv-01141-SLP Document 1 Filed 12/06/19 Page 7 of 7



                                       Respectfully submitted,

                                       /s Russell L. Mulinix______________________
                                       Russell L. Mulinix, OBA # 6494
                                       John A. Krahl, OBA # 31124
                                       MULINIX GOERKE & MEYER, P.L.L.C.
                                       210 Park Avenue, Suite 3030
                                       Oklahoma City, OK 73102
                                       Telephone: (405) 232-3800
                                       Fax: (405) 232-8999
                                       rusty@lawokc.com
                                       jkrahl@lawokc.com
                                       Attorneys for Plaintiff

                                     EXHIBITS

1. Final Agency Decision of U.S. Department of Agriculture Food and Nutrition Services
   in Case Number C0220098, dated November 6, 2019
2. Withdrawal Letter from USDA FNS to WMS Express #3 dated July 11, 2019
3. Request for Administrative Review from WMS Express #3 to USDA sent on July 18,
   2019
4. Confirmation letter from USDA FNS to WMS Express #3 dated August 19, 2019
5. List of SNAP Retailers in Lawton, zip code 73501 (Filtered from information
   downloaded from https://www.fns.usda.gov/snap/retailer-locator on December 5,
   2019)
6. Screenshots    of     SNAP     retailers   near    WMS     Express    #3     (using
   https://www.fns.usda.gov/snap/retailer-locator with WMS Express #3 address input
   into locator)




                                          7
